Opinion of the Court by
Judge McCandless
Reversing.
Appellant was convicted of an offense under the Rash-Guliion Act. The only culpable evidence was procured under and by virtue of a search warrant. The appellant insists and the learned attorney general admits that this warrant was invalid.
Upon examination of the warrant we. have readied the same conclusion, and it follows that a peremptory instruction should have been given.
Wherefore judgment is reversed and cause remanded for proceedings consistent-with tfiis opinion.